Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2022

                                   No. 04-22-00339-CR

                                   Rodolfo MEZA, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR0543
                         Honorable Jennifer Pena, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on July 20, 2022.


                                             _____________________________
                                             Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court